Citation Nr: 1722996	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-33 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing held at the Montgomery RO.  A transcript of the hearing has been associated with the record.

In March 2017, the Veteran submitted evidence of his financial hardship which was construed as a motion to advance his appeal on the docket.  As this appeal represents a full grant of benefits on appeal, a ruling regarding the motion to advance on the docket is unnecessary.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  Here, the Veteran has sought service connection for depression but the record also discloses a diagnosis of PTSD - which is deemed part of the same claim.  However, for procedural purposes, the Board has phrased the acquired psychiatric disorder and PTSD issues as two separate claims as further development is need on the PTSD diagnosis.

The issue of entitlement to service connection for PTSD is addressed in the REMAND and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran has depression which likely resulted from his service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, claimed as depression, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for depression.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has depression, which resulted from service.  Specifically, the Veteran asserts that he was subjected to racism and discrimination in service which caused him to develop depression and anxiety.  Service treatment records do not reveal any diagnosis or report of any psychiatric disorder, including depression.

In a December 2010 lay statement, the Veteran reported that while he was in service, he was not recognized for selection for certain positions even though he was clearly entitled to such positions.  When he would ask for an explanation, he was threatened with misconduct charges from his superior officer.  The Veteran also reported that soldiers in his own troop would make derogatory comments about his race, and refuse to speak to him.  The Veteran reported that some of the soldiers had physical altercations with one another due to the use of such derogatory names.  The Veteran also reported that he had attempted to increase his rank through his experience and education, but he was still held back from being promoted, even though others with less education and experience were promoted.  As a result of these experiences, the Veteran reported feeling aggravated and angry to a point where he wanted to cause harm to others for constantly lying to him and overlooking him.

June 2011 records from the Veteran's private counseling sessions indicated that the Veteran experienced posttraumatic stress disorder (PTSD) type symptoms regarding his training and military experience, and that he had experienced discrimination in the past which left him with "bitterness" that still persisted.  Subsequent records from June 2011 show that the Veteran had flashbacks and "zoning out" periods regarding his military service, and that his flashbacks had triggers.  July 2011 records show that the Veteran exhibited occasional suicidal ideations, which he had to "fight off."  The Veteran reported that he had depression, and rated its severity as a 7 or 8 on a 10 point scale.

March 2012 records from the Veteran's private psychiatrist show that the Veteran experienced difficulties with sleeping, and had periods of agitation.  The psychiatrist noted that the Veteran's military memories haunted him, and indicated that the Veteran had PTSD and depression.  The Veteran was prescribed with antidepressants to treat his symptoms.  August 2012 records show that the Veteran continued to have difficulties with sleeping, as he often woke up during the night, and was losing weight.  The psychiatrist noted that the Veteran continued to have recurrent memories of the military, and that his wife told him that he talked about the military in his sleep.

In a June 2014 statement, the Veteran's former spouse, B.R., reported that she noticed a change in the Veteran when he returned from service.  Prior to service, the Veteran was described as lovable, considerate, and happy.  However, after the Veteran returned from service, he was reported to have mood swings and nightmares.  B.R. noted that the Veteran had become abusive and destructive, and had no control over himself.  She stated that he would drink in order to cope with his depression.  She also attributed her divorce with the Veteran to the changes in his behavior that occurred after service.  B.R. concluded her statement by noting that the military had changed the Veteran.

The Veteran's spouse, M.R., also submitted a lay statement where she reported that the Veteran had mood swings, and that his attitude fluctuated.  She reported that, during the past 25 years, she noticed changes in both the Veteran's attitude and personality.  The Veteran had trouble sleeping through the night, often awakening in a panic.  The Veteran's spouse reported that he would dream about his military service, and indicate that he was fighting to survive within his dream.

During the October 2016 hearing, the Veteran testified that while he was in service, he was subjected to derogatory statements about his racial ethnicity.  While serving overseas, the Veteran testified that he and other black soldiers were not permitted to work on the tanks because they were told that they could not think fast enough.  The Veteran testified that he began to notice he could not achieve or attain rank, even after completing the educational requirements he was told were needed to attain such rank.  Because of these experiences, the Veteran began to develop a change in his demeanor, which partly consisted of fear.  The Veteran testified that he did not seek any treatment or medication in service for what he was feeling because he was afraid of possible reprisal.  After separating from service, the Veteran reported that there were instances or situations that would place him back in that same state of mind that he experienced while in service.

In a December 2016 letter, the Veteran's physician, Dr. H., noted that the Veteran had symptoms of insomnia, nightmares, mood swings, depression, anxiety, frequent intrusive thoughts and flashbacks of military service, and avoidance of stimuli that trigger such thoughts.  Although the Veteran was prescribed with multiple antidepressants and had been compliant in taking his medications, Dr. H stated that there has been a limited response to the treatment.  Dr. H opined that the Veteran suffers from chronic PTSD which is a direct result of his military service. 

After considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, claimed as depression, resulted from service.  The evidence of record clearly shows that the Veteran has satisfied the first two requirements for establishing service connection.  

The Veteran's lay statements and hearing testimony establish that he was subjected to discrimination in service, which gave rise to his depression.  The Veteran is competent to describe the manner in which he was treated, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  Likewise, the statements and testimony are credible as they relate to the fear and trauma that the Veteran experienced since they are consistent with the medical records submitted which confirm the Veteran's symptoms of anxiety, agitation, and depression with regards to his memories of service.  Similarly, lay statements submitted by the Veteran's wife and former spouse are also consistent with the symptoms described by the Veteran, which began after he separated from service.  Thus, the Veteran has established an in-service incurrence of his acquired psychiatric disorder. 

The Board finds that the weight of the evidence also supports a finding of a nexus between the Veteran's in-service history of discrimination and his depression, which is the final requirement for establishing service connection.  Almost all of the medical records submitted which describe the Veteran's symptoms of depression also note that the Veteran's symptoms bear some relationship to his experience in service.  The December 2016 medical opinion submitted by the Veteran's psychiatrist clearly indicates that the Veteran's acquired psychiatric disorder directly resulted from his service.  This opinion is based on an accurate factual predicate - knowledge and medical evidence of the Veteran's history of psychiatric disorders.  The opinion offered does lack rationale, but the Board cannot discount the psychiatrist who offered the opinion, based upon their medical training, expertise, clinical experience, and knowledge of the Veteran's personal circumstances.  As such, the Board finds that service connection for an acquired psychiatric disorder, claimed as depression, is warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is granted.


REMAND

As discussed above, the Veteran has been diagnosed with PTSD by his private psychiatrist.  The PTSD diagnosis is predicated by reported in service stressors stemming from racial discrimination.  If a PTSD claim is based on personal assault in service evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  The law is clear that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA must make all reasonable efforts to obtain the relevant evidence.  38 C.F.R. § 3.159(c).  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Here, the issue of service connection for PTSD was raised after the initial claim of service connection for depression.  As such, the Veteran has not been advised of the criteria for establishing PTSD for personal assault under 38 C.F.R. § 3.304(f)(3).  Moreover, a VA examination is necessary to determine whether the Veteran does, in fact, have PTSD, and whether such is related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include his private psychiatrist. 

2.  Obtain complete records from the Vet Center. 

3.  Send the Veteran an appropriate stressor development letter for PTSD due to personal assault, including VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.

4.  Thereafter, afford the Veteran an appropriate examination to determine whether he manifests PTSD due to personal assault.  All records on VBMS/Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and VBMS/Virtual VA records have been reviewed. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must determine whether the Veteran manifests PTSD and, if so, provide an opinion as to whether there is evidence of behavioral changes in the record to indicate that an incident of personal assault occurred as alleged by the Veteran.  If the examiner concludes that such evidence is of record that indicates an incident of personal assault took place, an opinion as to whether a diagnosis of PTSD is causally related to the incident must be provided.  The examiner should note the Board's determination that the Veteran manifests depression as a result of his reported racial discrimination in service.

If PTSD is diagnosed, the examiner is also requested to provide opinion as to whether it is at least as likely as not that PTSD has been aggravated beyond the normal progress of the disorder by service-connected depression. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


